DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Objections
The following claims are objected to because of informalities, wherein appropriate correction is required:
In claim 9, the additional spacing between “to” and “close”, in the second to last line of the claim, needs to be deleted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
	As per claim 12, the claim recites “an evaporator configured to evaporate the refrigerant passing through the condenser”, in line 4 of the claim. The current recitation appears to require the evaporator to evaporate refrigerant simultaneously as the refrigerant is passing through the condenser. A review of the specification and drawings fails to show this particular embodiment. Rather, the disclosure shows the evaporator (309) being physically separate from the condenser (305). Thus, the current claim language raises indefiniteness issues and potential lack of written description issues, including scope of enablement issues, since one of ordinary skill in the art would not be able to ascertain the proper metes and bounds of the claimed structures and functions. For examination purposes, the aforementioned recitation will be construed as --an evaporator configured to evaporate the refrigerant after passing through the condenser--.
	As per claim 13, the claim recites “a subcooler configured to exchange heat with the refrigerant passing through the condenser, wherein the evaporator is configured to evaporate the refrigerant passing through the subcooler”. These limitations present similar issues as claim 12, since the scope of the claim appears to cover an instance where both the subcooler and the evaporator are exchanging heat with the refrigerant as it passes through the condenser and subcooler, respectively. A review of the specification does not appear to provide support for this particular embodiment. Rather, the evaporator (309), the condenser (305) and the subcooler (307) are all disclosed as physically separate structures. The current claim language raises indefiniteness issues and potential lack of written description issues, including scope of enablement issues, since one of ordinary skill in the art would not be able to ascertain the proper metes and bounds of the claimed structures and functions. For examination purposes, the aforementioned recitation will be construed as -- a subcooler configured to exchange heat with the refrigerant after passing through the condenser, wherein the evaporator is configured to evaporate the refrigerant after passing through the subcooler --.
	Claims 14-20 are rejected at least by virtue of their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10, 12-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (KR 20180104416 A), herein Cho.
As per claim 1, Cho discloses a gas-liquid separator (see at least figures 2-3 and 5) comprising: a connection pipe (120, 130 or 140) connected to a refrigerant pipe (300) of an evaporator (30), the refrigerant pipe (300) being configured to1 carry a two-phase refrigerant (evident from at least figure 4); a header (vertical pipe that is connected between 150 and 120, 130, 140) connected to the connection pipe (120, 130 or 140) and configured to receive a gas-phase refrigerant separated from the two-phase refrigerant in the refrigerant pipe (see figures 3 and 4); a bypass pipe (150) connected to the header and configured to guide the gas-phase refrigerant (via 100) to a compressor (45; see figure 2); a flow rate control valve (110) installed at the bypass pipe (as shown in figure 2); and the system is configured to selectively open and close the flow rate control valve (110) based on a preset condition (e.g. during a heating and/or cooling operation; see paragraph 58 of the translation).
	However, Cho may not explicitly disclose a controller that controls the flow rate control valve.
	On the other hand, it has been held that broadly providing an automatic means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art.2  Furthermore, implementing a known function on a computer has been deemed obvious to one of ordinary skill in the art if the automation of the known function on a general purpose computer is nothing more than the predictable use of prior art elements according to their established functions.3
	In the instant case, the prior art of Cho already discloses the claimed function of selectively opening and closing the flow rate control valve (110) based on a preset condition (i.e. based on whether the outdoor heat exchanger functions as an evaporator or condenser; see paragraph 58 of the translation). One of ordinary skill in the art would recognize that automating the controlling of the prior art elements would not change the principles of operation of the system, nor would it render Cho inoperable for its intended purpose, since the prior art elements are being used according to their established functions in a predictable manner. Moreover, one of ordinary skill in the art would recognize that providing an automated control means for selectively operating the valve would increase the efficiency of the system, by eliminating the possibility of human error while opening and closing the valve during heating and/or cooling.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Cho and to have modified them by having a controller for selectively opening and closing the valve, as a matter of providing an automation of the prior art elements according to their established functions, in order to increase the efficiency and reliability of the system, without yielding unpredictable results.
As per claim 10, Cho discloses wherein the controller is configured to control the flow rate control valve (110) to maintain the bypass pipe (150) in a closed state (i.e. by closing 110) for a predetermined period of time (a period of time during which the outdoor heat exchanger 30 functions as a condenser) since activation of an air conditioner (see paragraph 58), the air conditioner comprising the compressor and the evaporator (evident from at least figure 2).  
As per claim 12, Cho discloses an air conditioner (see at least figures 2 and 5) comprising: a compressor (45) configured to compress refrigerant (evident from at least figure 2); a condenser (20) configured to receive the refrigerant compressed in the compressor (via 70, 71); an evaporator (30) configured to evaporate the refrigerant after passing through the condenser (evident from at least figure 2), the evaporator (30) comprising a refrigerant pipe (300) configured to carry a two-phase refrigerant (see figures 3-4); a bypass pipe (100, 150) configured to guide a gas-phase refrigerant separated from the two-phase refrigerant to the compressor (see figures 2 and 4); a flow rate control valve (110) installed at the bypass pipe (as shown in figure 2); and the system is configured to selectively open and close the flow rate control valve (110) based on a second condition related to operation of the air conditioner (as described in at least paragraph 58 of the translation). 
 	However, Cho may not explicitly disclose a controller that controls the flow rate control valve.
	On the other hand, it has been held that broadly providing an automatic means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art.4  Furthermore, implementing a known function on a computer has been deemed obvious to one of ordinary skill in the art if the automation of the known function on a general purpose computer is nothing more than the predictable use of prior art elements according to their established functions.5
	In the instant case, the prior art of Cho already discloses the claimed function of selectively opening and closing the flow rate control valve (110) based on a preset condition (i.e. based on whether the outdoor heat exchanger functions as an evaporator or condenser; see paragraph 58 of the translation). One of ordinary skill in the art would recognize that automating the controlling of the prior art elements would not change the principles of operation of the system, nor would it render Cho inoperable for its intended purpose, since the prior art elements are being used according to their established functions in a predictable manner. Moreover, one of ordinary skill in the art would recognize that providing an automated control means for selectively operating the valve would increase the efficiency of the system, by eliminating the possibility of human error while opening and closing the valve during heating and/or cooling.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Cho and to have modified them by having a controller for selectively opening and closing the valve, as a matter of providing an automation of the prior art elements according to their established functions, in order to increase the efficiency and reliability of the system, without yielding unpredictable results.
As per claim 13, Cho discloses the system further comprising a subcooler (80) configured to exchange heat with the refrigerant after passing (via 72) through the condenser (20), wherein the evaporator (30) is configured to evaporate the refrigerant after passing (via 73) through the subcooler (80).  
As per claim 14, Cho discloses wherein the controller is configured to: control the flow rate control valve (110) to open the bypass pipe (100) based on the outside temperature being less than or equal to a preset temperature (i.e. when the outside air is cold enough to require heating of a predetermined space; see paragraphs 55 and 58).  
As per claim 15, Cho discloses wherein the controller is configured to: control the flow rate control valve (110) to close the bypass pipe (100) based on the outside temperature being greater than or equal to the preset temperature (i.e. when the outside air is hot enough to require cooling of a predetermined space; see paragraphs 42 and 58).  
	As per claims 18-20, it should be noted that claim 15 only requires one of the conditions for infringement. Since the current grounds of rejection relies on the prior art to teach condition (i), the limitations provided by condition (iii), which are directly linked to the limitations of claims 18-20, are not required for infringement. Thus, claims 18-20 are met by virtue of condition (i) in claim 15 being disclosed by the prior art.
Allowable Subject Matter
	Claims 2-9, 11 and 16-17 are allowable over the prior art. The prior art, when taken as a whole, neither anticipates nor renders prima facie obvious the claimed invention as recited in the aforementioned claims. There are no prior art teachings that would otherwise supplement or substitute the teachings of Cho to arrive at the claimed invention with regards to the controller algorithms as currently recited.
The intended purpose and operating principles of Cho require the specific controller algorithms as disclosed and described therein. One of ordinary skill in the art would recognize that any modifications to the control system and algorithms of Cho to arrive at the claimed invention would be based on improper hindsight, and would render Cho inoperable for its intended purpose. Assuming arguendo, reprogramming the already-modified controller of Cho would change the principles of operation thereof, since it would require including additional software and hardware beyond the intended purpose of Cho. For instance, reprogramming the controller of Cho would require including temperature/pressure sensors to calculate a superheat degree, flow sensors to estimate a velocity of the refrigerant, etc., in addition to corresponding control logic to integrate said sensors into the system, thereby increasing the complexity of the system, and most likely resulting in unexpected and/or unintended results, which is evidence against a prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of the claims. .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIGUEL A DIAZ/            Primary Examiner, Art Unit 3763                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The manner of operating a device does not differentiate an apparatus claim from the prior art, since apparatus claims cover what a device is, not what a device does. MPEP § 2114 (II).
        2 MPEP § 2144.04 (III).
        3 Id., at § 2114 (IV), second to last paragraph.
        4 MPEP § 2144.04 (III).
        5 Id., at § 2114 (IV), second to last paragraph.